Granger, J.-
The judgment in this ease was affirmed in this court at the May term, 1890 (81 Iowa, —), and was then beforo us without brief or argument, and with an imperfect abstract. Upon a showing that the submission was through inadvertence, and without the preparation intended, a rehearing was granted, and the case is again submitted. It is now urged “that the verdict is contrary to and against the evidence,” because of which appellant asks a reversal. The claim is not controverted by the prosecution, and we are led to infer that its correctness is not questioned. In this view of the situation we may readily concur, and, without any discussion of the evidence or facts, the judgment will be REVERSED.